DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, and 9 are currently pending. Claims 1, 3-7, and 9 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 05, 2021 has been entered.
Response to Arguments
Applicant's arguments filed January 05, 2021 with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
As best understood, Applicant argues that Simpson fails to teach the application of an alteration relationship at the specific part of a blade extending from the root to a height corresponding to 30% of the total radial height. The Office finds the argument to be unpersuasive. It is noted that the claim is open regarding where the relationship is applied. In other words, a blade wherein the relationship is applied to the overall blade would also have the relationship applied to the claimed region. The claim does not exclude the relationship from being applied elsewhere. Furthermore, the method taught by Simpson is an iterative process which optimizes an initial blade to an optimized form. The exact position of where the modification takes place would depend on how “close” the regions of the given blade are to the 
For purposes of expediting prosecution, an additional rejection with the assumption that the method is exclusive to the region claimed will be made.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2005/0096891 A1), hereinafter Simpson.
Regarding Claim 1, Simpson discloses a method of fabricating a fan blade of a gas turbine engine ([0062]), the method comprising: establishing, for a portion of the aerodynamic 
Simpson is silent in regards to the specifics of the alteration relationship, such as the predetermined portion in which the relationship is applied, and the value of the function and derivative of the function at at least one end of said predetermined portion. 
However, as indicated in Figure 9, the method taught by Simpson, wherein the blade design is optimized, is an iterative process. The type of change necessary to further optimize the blade design (steps 70-74) is dependent on the results of modeling the initial blade design (steps 60-64) [0107-0111]. When applying the method of Simpson, one of ordinary skill in the art would choose the appropriate alteration relationship to produce an appropriate response based 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Simpson with the specifics of the alteration relationship as claimed, since the alteration relationship depends on the change required of an initial blade design to reach an optimized design.  
Regarding Claims 3-6, Simpson teaches the method as set forth in Claim 1. 
Simpson is silent in regards to the specifics of the alteration relationship. 
However, similar to the reasons for the modification in Claim 1 noted above, when applying the method of Simpson, one of ordinary skill in the art would choose the appropriate alteration relationship to produce an appropriate response based on the results of modeling the frequency responses of the initial blade design. The type of change necessary to further optimize the blade design (steps 70-74) is dependent on the results of modeling the initial blade design (steps 60-64) [0107-0111]. Aspects of the alteration relationship, such as where the alteration is applied and the magnitude of the alteration at specific points, are determined such that the alteration would further optimize the blade. Therefore, the specifics of the alteration 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Simpson with the specifics of the alteration relationship as claimed, since the alteration relationship depends on the change required of an initial blade design to reach an optimized design.  
Regarding Claim 7, Simpson teaches the method as set forth in Claim 1. 
Simpson also teaches wherein the step of applying the alteration relationship to the initial twisting relationship of the fan blade consists in adding the alteration relationship to the initial twisting relationship. As indicated in [0109], the method disclosed in Simpson involves changing an initial design. The amount of change is interpreted as the alteration relationship while the resulting optimized blade design is the result of adding the alteration relationship to the initial design. 
Regarding Claim 9, Simpson teaches the method as set forth in Claim 1. 
Simpson also teaches the method further comprising modifying a frequency placement of the first twisting mode of the fan blade. This is evidenced in [0109-0110] wherein structural . 

Claims 1, 3-7, and 9, solely for purposes of expediting prosecution, are rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Reiss et al. (WO 2013/178914 A1), hereinafter Reiss, and Worth et al. (US 2015/0044052 A1), hereinafter Worth. References to the text Reiss will refer to the US equivalent (US 2015/0152880 A1) as a convenient translation. These rejections assume a narrower recitation of the predetermined portion.
Regarding Claim 1, Simpson discloses a method of fabricating a fan blade of a gas turbine engine ([0062]), the method comprising: establishing, for a portion of the aerodynamic surface of the fan blade, an alteration relationship defined by variation of a pitch angle of the blade as a function of radial height along the blade, said alteration relationship comprising alterations that are each defined by a height along with the radial height of the fan blade and by a twisting amplitude (paragraph [0051] discusses a change in design for optimizing includes change in twist); and applying the alteration relationship as previously established to an initial twisting relationship of the blade so as to obtain an altered twisting relationship for the fan blade (seen in Figure 9 by optimization of input 60 resulting in design changes 74), said initial twisting relationship being defined by a polynomial for the radial height of the fan blade as a function of a pitch angle of the fan blade; and fabricating the fan blade comprising the altered twisting relationship previously obtained. See also paragraphs [0107-0111] which discusses the optimization procedure of Figure 9 in more detail. The method disclosed by Simpson iteratively begins with an initial blade design, models a frequency response, and alters aspects of the blade design, including twist, to create a more optimized blade design which is then further optimized with more desirable frequency responses. It is understood that the model produced is 
Simpson is silent regarding the predetermined portion of the aerodynamic surface of the fan blade where the relationship is applied.
Figure 1 of Reiss teaches a method of fabricating a fan blade (4) comprising an alteration relationship, wherein the alteration relationship is applied to a predetermined portion of the aerodynamic surface of the fan blade that extends from the root of the blade to a height corresponding to 30% of the total radial height of the blade. This allows for a modification of the vibrational mode of the blade without degrading the aerodynamic performance of the blade [0007-0009]. 
It would have been obvious to one of ordinary skill in the art to modify the method taught by Simpson such that the relationship is applied to a predetermined portion of the surface of the blade that extends from the root to a height corresponding to 30% of the total radial height as suggested by Reiss, to provide the benefit of influencing vibrational modes while keeping the aerodynamic performance of the blade. 
Simpson and Reiss are silent regarding the values of the mathematical function at the end of the predetermined portion.
However, it is well known in the art that discontinuities in the aerodynamic profile of the blade result in inefficiencies as evidenced by Worth. Worth teaches laminar flow results in greater fuel burn and fan efficiency [0061]. Fan blades with very small step sizes or smooth outer surfaces achieve laminar flow over a greater percentage of their surface areas [0074]. The claim’s recitation of the alteration relationship having a function to be zero and have a derivative of zero at the end of said predetermined portion results in a blade with no discontinuities or abrupt changes along the surface at the transition between the end and the 
It would have been obvious to one of ordinary skill in the art to further modify the method taught by Simpson-Reiss such that the mathematical function has a value of zero and has a derivative of zero at at least one end of said predetermined portion as suggested by Worth, to provide the benefit of laminar flow for greater efficiency. 
Claims 3-7 and 9 are rejected for the same reasons set forth in the section above in their corresponding rejections. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745